 

—

BO BDO OR mm Se

oOo fo HN DB HH SF W LW

 

 

THE HONORABLE JAMES L. ROBART
MAGISTRATE JUDGE MARY ALICE THEILER

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, ) No. CR19-234JLR

Plaintiff, |
} @ROPGSED) ORDER
v. ) GRANTING STIPULATED
) MOTION TO EXTEND
ELDER ALDABERTO CACERES-COELLO, ) INDICTMENT DEADLINE

 

' Defendant.
)

THE COURT has considered the stipulated motion to extend the indictment
deadline in this matter, Mr. Caceres Coello’s waiver, and the record in this case. The
Court finds that it would be unreasonable to require the filing of an indictment within
the period required by statute because of the need for further investigation, research,
and advising of Mr. Caceres Coello, and the interest of justice is served by granting an .
extension to afford counsel reasonable time necessary for effective preparation and
advising Mr. Caceres Coello.

IT IS ORDERED that the date on or before an indictment must be filed is
extended to February 8, 2020.

i H

DONE this 5S day of December, 2619. \.

DISTRICT JUDGH JAMES L. ROBART
MAGISTRATE GE MARY ALICE THEILER
UNITED STATES DISTRICT COURT

Presented by:

s/ Vanessa Pai-Thompson
Attorney for Elder Caceres Coello

' (PROPOSED) ORDER GRANTING . FEDERAL PUBLIC DEFENDER
STIPULATED MOTION TO EXTEND 1601 Fifth Avenue, Suite 700
INDICTMENT DEADLINE Seattle, Washington 98101

(USA v. Caceres-Coello; CR19-243ILR) - 1 * (206) 553-1100

 

 
